

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



 


 
Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 


 


 
BY AND AMONG
 


 


 


 
GEOGLOBAL RESOURCES INC.
 


 


 
AND
 


 


 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 


 


 
______________________________
 


 
DATED AS OF NOVEMBER 21, 2011
 


 
_______________________________
 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

     
Page
ARTICLE I REGISTRATION
1
 
Section 1.1
      Registration Statements
1
 
Section 1.2
      Expenses
2
 
Section 1.3
      Effectiveness
2
 
Section 1.4
      Suspension Period
2
ARTICLE II COMPANY OBLIGATIONS
2
 
Section 2.1
Company Obligations
2
ARTICLE III OBLIGATIONS OF ILDE
4
 
Section 3.1
Company Information
4
 
Section 3.2
Cooperation
4
 
Section 3.3
Discontinuation
4
ARTICLE IV INDEMNIFICATION
4
 
Section 4.1
Indemnification by the Company
4
 
Section 4.2
Indemnification by ILDE
5
 
Section 4.3
Conduct of Indemnification Proceedings
5
 
Section 4.4
Contribution
6
ARTICLE V GENERAL PROVISIONS
6
 
Section 5.1
Amendment and Modification
6
 
Section 5.2
Waiver of Compliance
6
 
Section 5.3
Notices
7
 
Section 5.4
Definitions
7
 
Section 5.5
Interpretation
9
 
Section 5.6
Third Party Beneficiaries
10
 
Section 5.7
Successors and Assigns
10
 
Section 5.8
Severability
10
 
Section 5.9
Governing Law; Dispute Resolution
10
 
Section 5.10
Counterparts
10
 
Section 5.11
Entire Agreement
11




 
 

--------------------------------------------------------------------------------

 



 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 21, 2011, by and among GeoGlobal Resources Inc., a Delaware
corporation (the “Company”), and The Israel Land Development Company – Energy
Ltd. (“ILDE”), a company incorporated in Israel.
 
W I T N E S S E T H:
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Stock Purchase Agreement, dated
as of the date hereof, by and among the Company and ILDE (the “Stock Purchase
Agreement”), pursuant to which ILDE agreed to purchase, and the Company agreed
to issue, 16,466,639 shares of common stock, $0.001 par value, of the Company
(the “Company Common Stock”);
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Securities Purchase and Exchange
Agreement, dated as of the date hereof, by and among the Company and ILDE (the
“Exchange Agreement”), pursuant to which the Company agreed, upon the
satisfaction of the conditions set forth therein, to (a) issue 32,740,479 shares
of Company Common Stock and 16,466,639 warrants to purchase shares of Company
Common Stock (the “Warrants”), to ILDE in exchange for the issuance by ILDE of
28,402,262 ordinary shares, nominal value NIS0.01 per share, of ILDE (the “ILDE
Ordinary Shares”) and (b) grant ILDE the right to purchase 16,466,639 units (the
“Units”), each consisting of (i) one (1) share of Company Common Stock and (ii)
a Warrant to purchase one (1) share of Company Common Stock;
 
WHEREAS, in order to induce ILDE to consummate the transactions contemplated by
the Stock Purchase Agreement and the Exchange Agreement, the Company wishes to
provide ILDE with the registration rights set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
 
REGISTRATION
 
Section 1.1 Registration Statements
 
(a) Promptly following the closing of the purchase and sale of Company Common
Stock contemplated by the Stock Purchase Agreement (the “Stock Purchase
Agreement Closing Date”) (but no later than five (5) days after the Stock
Purchase Agreement Closing Date), the Company shall prepare and file with the
SEC a Registration Amendment on Form S-3 (or, if Form S-3 is not then available
to the Company, on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities), covering the
resale of the Registrable Securities in an amount equal to the number of shares
of
 
 
1

--------------------------------------------------------------------------------

 
 
Company Common Stock issued to ILDE pursuant to the Stock Purchase Agreement on
the Stock Purchase Agreement Closing Date.
 
(b) If, on the date on which the consummation of the transaction contemplated by
the Exchange Agreement occurs (the “Exchange Agreement Closing Date”) the
Company does not have in effect a Registration Statement that covers the resale
of the Registrable Securities issued pursuant to the Exchange Agreement, the
Company shall promptly (but no later than thirty (30) days after the Exchange
Agreement Closing Date), prepare and file with the SEC a Registration Amendment
covering the resale of the Registrable Securities in an amount equal to the
number of Registrable Securities issued pursuant to the Exchange Agreement.
 
Section 1.2 Expenses
 
The Company will pay all expenses associated with each registration, including
ILDE’s reasonable expenses in connection with the registration but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals related to a sale of the
Registrable Shares.
 
Section 1.3 Effectiveness
 
The Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable.
 
Section 1.4 Suspension Period
 
For not more than twenty (20) consecutive trading days or for a total of not
more than sixty (60) trading days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by terminating or suspending effectiveness of any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (a “Suspension Period”); provided, that the Company
shall promptly (i) notify ILDE in writing of the existence of (but in no event,
without the prior written consent of ILDE, shall the Company disclose to ILDE
any of the facts or circumstances regarding) material non-public information
giving rise to a Suspension Period, and (ii) if the Registration Amendment has
already been filed and declared effective, advise ILDE in writing to cease all
sales under the Registration Statement until the end of the Suspension Period.
 
ARTICLE II
 
 
COMPANY OBLIGATIONS
 
Section 2.1 Company Obligations
 
The Company will use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:
 
(a) use its commercially reasonable efforts to cause the Registration Amendments
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities,
covered by such Registration Statement, as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities may be sold pursuant
to Rule 144 of the Securities Act without volume or manner of sale restrictions
(“Registration Period”);
 
 
2

--------------------------------------------------------------------------------

 
(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Registration Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all Registrable Securities;
 
(c) furnish to ILDE and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) business days after the filing date, receipt
date or sending date, as the case may be), a reasonable number of copies of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as ILDE may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by ILDE;
 
(d) immediately notify ILDE, at any time when a Prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and at the request of
ILDE, promptly prepare and furnish to ILDE a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
 
(e) with a view to making available to the ILDE the benefits of Rule 144
promulgated under the Securities Act and other rules and regulations of the SEC
that may at any time permit ILDE to sell securities of the Company to the public
without registration, the Company covenants that it will (i) file in a timely
manner all reports and other documents required, if any, to be filed by it under
the Securities Act and the Exchange Act and (ii) make available information
necessary to comply with Rule 144, if available with respect to resales of the
Registrable Securities under the Securities Act, at all times, all to the extent
required from time to time to enable ILDE without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rules may be amended from time to time or
(y) any other rules or regulations now existing or hereafter adopted by the
SEC.  Upon the reasonable request of ILDE, the Company will deliver to ILDE a
written statement as to whether it has complied with such information;
 
(f) use its commercially reasonable efforts to prevent the issuance of any stop
order or other suspension of effectiveness and, if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;
 
 
3

--------------------------------------------------------------------------------

 
(g) cause all Registrable Securities covered by a Registration Statement to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then listed;
 
(h) in the case of certificated Registrable Securities, cooperate with ILDE to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold pursuant to a Registration Statement;
 
(i) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities that are Company Common Stock from and after the
effective date of the applicable Registration Statement; and
 
(j) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
 
ARTICLE III
 
 
OBLIGATIONS OF ILDE
 
Section 3.1 Company Information
 
ILDE shall furnish in writing to the Company such information regarding itself,
the Registrable Securities held by it and the intended method of disposition of
the Registrable Securities held by it, as shall be reasonably required to effect
the registration of such Registrable Securities and shall execute such documents
in connection with such registration as the Company may reasonably request.
 
Section 3.2 Cooperation
 
ILDE, by its acceptance of the Registrable Securities, agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of the Registration Amendments.
 
Section 3.3 Discontinuation
 
ILDE agrees that, upon receipt of any notice from the Company of the happening
of any event rendering a Registration Statement no longer effective, ILDE will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the
supplemented or amended prospectus filed with the SEC is declared effective.
 
ARTICLE IV
 
 
INDEMNIFICATION
 
Section 4.1 Indemnification by the Company
 
The Company will indemnify and hold harmless ILDE and their respective officers,
directors, members, employees and agents, successors and assigns, and each other
person, if any, who controls ILDE within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such seller, officer, director, member, or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary
 
 
4

--------------------------------------------------------------------------------

 
 
prospectus or final Prospectus contained therein, or any amendment or supplement
thereof; (ii) any blue sky application or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof; (iii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act or Exchange Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; and will advance to or reimburse
ILDE, and each such officer, director or member and each such controlling person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability directly arises out
of or is based solely upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
ILDE or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
 
Section 4.2 Indemnification by ILDE
 
In connection with any registration pursuant to the terms of this Agreement,
ILDE will furnish to the Company in writing such information as the Company
reasonably requests concerning ILDE or the proposed manner of distribution for
use in connection with any Registration Statement or Prospectus and agrees to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by ILDE to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto and that such information was substantially relied upon by
the Company in preparation of the Registration Statement or Prospectus or any
amendment or supplement thereto.  In no event shall the indemnification
obligation of a holder of Registrable Securities be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such holder and the
amount of any damages such holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.
 
Section 4.3 Conduct of Indemnification Proceedings
 
Any Person entitled to indemnification hereunder shall (i) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such Person or (c)
in the reasonable judgment of any such Person, a conflict of interest exists
between such Person and the
 
 
5

--------------------------------------------------------------------------------

 
 
indemnifying party with respect to such claims or there are additional defenses
available to such Person (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release of such indemnified
party from all liability in respect of such claim or litigation.
 
Section 4.4 Contribution
 
If for any reason the indemnification provided for in the preceding paragraphs
(a) and (b) is unavailable to an indemnified party or insufficient to hold it
harmless, other than as expressly specified therein, then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation.  In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder and the amount of any damages such holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
ARTICLE V
 
 
GENERAL PROVISIONS
 
Section 5.1 Amendment and Modification
 
Subject to applicable Law, this Agreement may be amended, modified, or
supplemented only by the written agreement of the parties hereto.
 
Section 5.2 Waiver of Compliance
 
Except as otherwise provided in this Agreement, the failure by any Person to
comply with any obligation, covenant, agreement or condition may be waived by
the Person entitled to the benefit thereof only by a written instrument signed
by the Person granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition will
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  The failure of any Person to enforce at any time any of the provisions
of this Agreement will in no way be construed to be a waiver of any such
provision, nor in any way affect the validity of this Agreement or any part of
this Agreement or the right of any Person thereafter to enforce each and every
such provision.  No waiver of any breach of any provisions of this Agreement
will be held to be a waiver of any other or subsequent breach.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.3 Notices
 
All notices required or permitted pursuant to this Agreement will be in writing
and will be deemed to be properly given when actually received by the Person
entitled to receive the notice at the address stated below, or at such other
address as a party may provide by notice to the other:
 
 
If to the Company:

 


 
 
GeoGlobal Resources Inc.

 
 
Suite 200, 625 - 4th Ave. S.W.

 
 
Calgary, Alberta

 
 
T2P 0K2

 
 
Fax: (403) 777-9199

 
 
Attention:  Paul Miller

 
 
With a copy (which shall not constitute notice) to:

 


 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP

 
 
1285 Avenue of the Americas

 
 
New York, NY10019-6064

 
 
Fax:  (212) 492-0078

 
 
Attention:  Andrew J. Foley, Esq.

 
 
If to ILDE:

 


 
 
The Israel Land Development Company – Energy Ltd.

 
 
2 Shenkar St.

 
 
Tel-Aviv, Israel

 
 
Fax: +972 (3) 796-2246

 
 
Attention: Ohad Marani, CEO

 
With a copy (which shall not constitute notice) to:


CBLS Law Offices
35th floor, 5 Azrieli Center, Square Tower
Tel-Aviv
Israel
Fax: +972 (3) 718-8701
Attention: Barak Luchtenstein, Adv.


Section 5.4 Definitions
 
As used in this Agreement, the following terms have the respective meanings set
forth below.
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
 “Company” has the meaning set forth in the preamble to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
“Company Common Stock” has the meaning set forth in the recitals to this
Agreement.
 
“Current Registration Statement” shall mean the shelf Registration Statement of
the Company that is effective on the Stock Purchase Agreement Closing Date.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Exchange Agreement Closing Date” has the meaning set forth in Section 1.1(b).
 
“ILDE” has the meaning set forth in the preamble to this Agreement.
 
“ILDE Ordinary Shares” has the meaning set forth in the recitals to this
Agreement.
 
“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.
 
 “Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean the shares of Company Common Stock issued
and issuable to ILDE pursuant to the Stock Purchase Agreement and the Exchange
Agreement and issuable upon the exercise of the Warrants and any other
securities issued in exchange therefor or in connection with ILDE’s ownership
thereof.
 
“Registration Amendment” shall mean a post-effective amendment to the Current
Registration Statement or any other amendment or Registration Statement required
to fulfill the Company’s obligations to ILDE under the terms of this Agreement.
 
“Registration Period” has the meaning set forth in Section 2.1(a).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration
 
 
8

--------------------------------------------------------------------------------

 
 
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Stock Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Stock Purchase Agreement Closing Date” has the meaning set forth in Section
1.1(a).
 
 “Suspension Period” has the meaning set forth in Section 1.4.
 
“Units” has the meaning set forth in the recitals to this Agreement.
 
“Warrants” has the meaning set forth in the recitals to this Agreement.
 
Section 5.5 Interpretation
 
.  Unless otherwise expressly provided, for the purposes of this Agreement, the
following rules of interpretation shall apply:
 
(a) The Article and Section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.
 
(b) When a reference is made in this Agreement to an Article or a Section,
paragraph, Exhibit or Schedule, such reference shall be to an Article or a
Section, paragraph, Exhibit or Schedule hereof unless otherwise clearly
indicated to the contrary.
 
(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”
 
(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders.  Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.
 
(g) A reference to “$,” “U.S. dollars” or “dollars” shall mean the legal tender
of the United States.
 
(h) A reference to “NIS” shall mean the Israeli New Shekel.
 
 
9

--------------------------------------------------------------------------------

 
(i) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless Business Days is specified.
 
(j) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(k) Unless otherwise defined, a reference to any accounting term shall have the
meaning as defined under GAAP.
 
(l) The parties have participated jointly in the negotiation and drafting of
this Agreement (including the Schedules and Exhibits hereto).  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions hereof.
 
(m) Any statute defined or referred to herein or in any agreement or instrument
that is referred to herein means such statute as from time to time amended,
modified or supplemented, including by succession of comparable successor
statutes and shall also be deemed to include all rules and regulations
promulgated thereunder, and references to all attachments thereto and
instruments incorporated therein.
 
Section 5.6 Third Party Beneficiaries
 
.  Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
Section 5.7 Successors and Assigns
 
This Agreement will be binding upon and will inure to the benefit of the
signatories hereto and their respective successors and permitted
assigns.  Neither the Company nor ILDE may assign this Agreement or any of its
rights or liabilities hereunder without the prior written consent of the other
party hereto, and any attempt to make any such assignment without such consent
will be null and void.  Any such assignment will not relieve the party making
the assignment from any liability under this Agreement.
 
Section 5.8 Severability
 
The illegality or partial illegality of any of this Agreement, or any provision
hereof, will not affect the validity of the remainder of this Agreement, or any
provision hereof, and the illegality or partial illegality of this Agreement
will not affect the validity of this Agreement in any jurisdiction in which such
determination of illegality or partial illegality has not been made, except in
either case to the extent such illegality or partial illegality causes this
Agreement to no longer contain all of the material provisions reasonably
expected by the parties to be contained herein.
 
Section 5.9 Governing Law; Dispute Resolution
 
This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed and enforced in accordance with the Laws of the State
of Delaware, without giving effect to the principles of conflicts of law
thereof, and each of the parties agrees to submit all disputes hereunder to
binding arbitration to take place in London, England.
 
Section 5.10 Counterparts
 
       This Agreement may be executed in two or more counterparts, all of which
will be considered one and the same agreement and will become
 
 
10

--------------------------------------------------------------------------------

 
 
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.
Section 5.11 Entire Agreement
 
This Agreement (including the documents and the instruments referred to in this
Agreement) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by their respective duly authorized officers as of the date first
above written.
 
GEOGLOBAL RESOURCES INC.
 
 
By:/s/ Paul B. Miller

 
 
Name:  Paul B. Miller

 
 
Title:    President and CEO

 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 
 
By:/s/ Ohad Marani

 
 
Name:  Ohad Marani

 
 
Title:    CEO

 

